Citation Nr: 0941784	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-20 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs Regional Office in Boise, 
Idaho.


FINDING OF FACT

A valid diagnosis of PTSD based upon verified stressors is 
not of record.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Evidence submitted in support of this PTSD claim includes VA 
outpatient records through November 2007, private treatment 
records, and stressor statements from the Veteran.  

The record indicates that the Veteran has never been given a 
clinical diagnosis of PTSD.  In October 1985, a psychological 
evaluation after spinal surgery indicated results which 
suggested that the Veteran had developed some adjustment 
difficulties regarding his physical symptoms and limitations 
due to back and right knee injuries.  A psychological 
consultation by Dr. "J." in March 1988 included the 
Veteran's report of a recent fusion surgery to his spine that 
had failed and resulted in a build-up of anxiety, depression, 
and stress.  Dr. J. elaborated in a May 1988 report that the 
Veteran was experiencing depression and anxiety as a result 
of lifestyle changes brought about by an industrial injury to 
his back in February 1984.

The Board finds that such statements as those above not only 
do not support the Veteran's claim, but actually providing 
highly probative evidence against this claim, clearly 
indicating a basis for the Veteran's problem that is not 
related to service.

Following a lack of treatment records for several years, the 
Veteran's next complaint of depression was in an April 2005 
VA treatment record, in relation to his open-heart surgery 
the prior month.  PTSD was first mentioned in a December 2005 
VA treatment record although no diagnosis was given.  An 
April 2006 VA mental health intake evaluation noted that the 
Veteran had PTSD symptoms which began "after combat", and a 
nurse practitioner assessed PTSD and depression not otherwise 
specified.  The assessment of PTSD was continued in further 
treatment records by the nurse practitioner and a social 
worker.

In August 2007, the Veteran was afforded a complete mental 
health evaluation by a psychologist.  The examiner opined 
that the Veteran's "report of symptoms likely does not meet 
the full DSM-IV diagnostic criteria for military related 
PTSD", providing evidence against this claim.  The examiner 
noted that the Veteran did not identify any specific 
traumatic event that his reported symptoms revolve around.  
The examiner gave diagnoses of "sub-diagnostic PTSD", 
depression disorder not otherwise specified, anxiety disorder 
not otherwise specified, and a history of polysubstance 
abuse.  Stressors cited in Axis IV of the multi-axial 
diagnosis included marital stressors, financial concerns, and 
medical retirement, with no mention of service.

The Veteran served onboard the U.S.S. Kitty Hawk in 
contiguous waters of the Republic of Vietnam, during which 
time his MOS was the civilian equivalent of office machine 
operator.  The evidence, including the medals and 
commendations awarded to the veteran, does not demonstrate 
that the Veteran was engaged in combat with the enemy, 
providing limited evidence against such a finding.  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1991); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Due to the Veteran's lack of combat directly indicated in the 
service records, or any other objective record, his testimony 
alone is insufficient proof of a claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

Based on the above, independent evidence is needed to verify 
any claimed in-service stressors.  The Veteran claims to have 
PTSD, despite a lack of confirmed clinical diagnosis, due to 
an in-service stressor that has not been verified.  The 
Veteran has submitted statements containing information 
regarding incidents he allegedly participated in or witnessed 
in service. 

In order to verify an alleged stressor, a claimant should 
provide a stressor that can be documented, the location where 
the incident took place, the approximate date (within a two 
month period) of the incident, and the unit of assignment at 
the time the stressful event occurred.  M21-
1MR.IV.ii.1.D.14.C.  

As noted above, the Veteran has cited several in-service 
stressors.  However, he has not provided specific information 
regarding any of his claimed stressors with which they could 
be verified by VA.

The Veteran described working with injured service 
individuals while in rehabilitation at base pool while 
stationed in Iwakuni, Japan.  The Veteran described seeing 
injured pilots removed from aircraft on the flight deck, 
loading bombs in the carrier magazine and hearing a call of 
"live bomb on deck", hearing of a shipmate being crushed to 
death on a plane elevator, and not being informed of the 
public resentment of service individuals when returning to 
the United States.  

Simply stated, these events are not capable of verification 
by JSRRC or the VA in general.  The Veteran did not provide 
any names, specific dates or information with which the 
occurrence of the events can be verified.  Indeed, a May 2006 
memorandum included a formal finding of a lack of information 
required to verify any of the cited stressors.

The Veteran cited as a stressor the death of a childhood 
friend named Vernon Rains.  The records submitted confirm 
that this individual died in service in Vietnam in December 
1967, however by this time the Veteran had already separated 
from service and returned home.  The Veteran cited a 
collision of the Kitty Hawk with another ship, which the 
records confirm occurred in June 1967.  However, there is no 
evidence that this very minor incident caused any particular 
trauma to the Veteran, nor any injuries or casualties to any 
individuals on board either ship.  Indeed, the Veteran failed 
to mention this incident until a December 2007 statement 
after submitting numerous prior statements with no mention of 
the ship collision.

The PTSD claim is therefore denied on several grounds.  Most 
importantly, the Veteran does not have a valid diagnosis of 
PTSD based upon verified in-service stressors.  In essence, 
even if the Board were to accept the Veteran's nurse 
practitioner and social worker assessments in 2005 through 
2007 as a confirmed clinical diagnosis, the record does not 
confirm any of the Veteran's claimed stressors and the Board 
can think of no basis on which it could confirm such 
stressors.  

In addition, even if the Board assumes a stressor or 
stressors in service occurred, the Board finds that the most 
probative medical evidence at this time leads to the 
conclusion that the Veteran does not have PTSD.  The most 
recent complete mental health evaluation from August 2007 
provides particularly negative evidence against this claim.  

Additionally, although the Veteran alleges combat-related 
stressors, his SPRs and DD Form 214 and other submitted 
evidence do not reflect direct combat with the enemy.  In 
sum, the Veteran has provided insufficient evidence for 
verification of the claimed stressors by the JSRRC.  The 
Board finds that there is insufficient evidence to 
demonstrate that the Veteran engaged in combat with the enemy 
or to confirm a stressor in service that caused PTSD.




Duty to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in February, March, and May 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records and the Veteran 
submitted private records.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


